Citation Nr: 1119463	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

The Veteran testified at a formal RO hearing which was chaired by a Decision Review Officer (DRO) at the Portland RO in July 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These claims were previously remanded by the Board in October 2010 for further evidentiary development.  Specifically, the RO/AMC was instructed to provide the Veteran with VA examinations and obtain medical opinions in connection with his claims.  Review of the Veteran's VA claims file reflects that such examinations were requested by the AMC and scheduled by the RO in October 2010.  However, because it was erroneously believed that the examinations were scheduled in the wrong jurisdiction, they were canceled by the Medical Administration Service (MAS).  The examinations were rescheduled in November 2010, but the Veteran failed to report.  The Veteran was notified that he failed to report for these examinations.  See a letter to the Veteran dated in November 2010.  The Veteran did not respond.  

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The October 2010 Board decision also denied the Veteran's claims of entitlement to service connection for a left hip disability.  To the Board's knowledge, no appeal was taken as to that issue.  The Board's decision is therefore final, and that issue will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following the Board's October 2010 remand, the Veteran failed, without good cause or adequate reason, to report for a VA examination in November 2010 which was scheduled to assess his service connection claims.

2.  The competent medical and other evidence of record fails to reflect that the Veteran has a current right hip disability.  

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's bilateral knee disability is not causally related to his service, may not be presumed so, and has not been chronically or continually disabling since his separation from service.  

4.  The Veteran has the following service-connected disabilities:  bilateral hearing loss, evaluated 40 percent disabling, from June 28, 2006 to March 31, 2010 and 10 percent disabling from April 1, 2010; posttraumatic stress disorder (PTSD), evaluated 30 percent disabling, effective March 31, 2000; and bilateral tinnitus, evaluated 10 percent disabling, effective January 18, 2007.  

5.  Following the Board's October 2010 remand, the Veteran failed, without good cause or adequate reason, to report for a VA compensation examination needed for a medical opinion concerning whether his service-connected disabilities render him incapable of securing and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2010); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

2.  Service connection for a bilateral knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2010).

3.  Because of his failure, without good cause or adequate reason offered, to report for his scheduled VA compensation examination needed to decide his appeal, the Veteran's TDIU claim must be denied as a matter of express VA regulation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.655, 4.3, 4.15, 4.16, 4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service connection and entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Initially, the Board observes that a claim for TDIU is a claim for an increased rating.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999) see also VAOPGCPREC 12-2001 (July 6, 2001).  Prior to the adjudication of the Veteran's claims, a letter dated in July 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claims and his claim for TDIU.  Since the July 2006 VCAA letter was sent to the Veteran prior to the original adjudication of his claim in March 2007, there exists no timing error regarding VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The July 2006 VCAA letter notified the Veteran of the elements of service connection and TDIU claims, to include how VA determines disability ratings and effective dates.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claims of service connection and TDIU, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's partial service treatment records and post-service VA and private treatment records have been associated with the Veteran's VA claims file.  The Board notes that the Veteran's service treatment records are largely unavailable for review because they have likely been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  See a September 2000 response from the NPRC.  The Veteran was notified that these records were unavailable in the July 2006 VCAA letter, and the RO encouraged the Veteran to submit any copies of these records that he may have in his possession.  The Veteran responded that he had no such records in his possession.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for Veterans Claims (the Court) elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's complete service treatment records.  As noted above, the NPRC reported that the Veteran's service records were "fire-related" and largely unavailable for review.  There is no indication that the service medical records still exist and are obtainable.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  In light of the foregoing unsuccessful efforts on the part of VA to obtain these records and the Veteran's response that he does not have copies of these records, the Board concludes that further efforts to locate and obtain these records would be futile.

Additionally, the RO has obtained the Veteran's VA and private treatment records, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  As noted above, the Veteran was scheduled for November 2010 VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Indeed, as per specifically instructed by the October 2010 Board Remand, the Veteran was scheduled for such VA examinations in November 2010.  However, the Veteran failed to report to the November 2010 VA examinations.  This is memorialized in the Veteran's VA claims file from a November 2010 printout from the VA facility at which the examinations were scheduled.  The consequences for the Veteran's failure to report for the examinations will be discussed in detail below.  

As noted above, the VA examinations were scheduled to address the Veteran's service connection and TDIU claims.  The Veteran, however, failed to report for the scheduled examinations.  The Veteran has not explained why he did not report for the November 2010 examinations, nor has he requested that the examinations be rescheduled.  Indeed, in the April 2011 Appellant's Brief, the Veteran's representative did not give a reason for the Veteran's failure to appear at the VA examinations and did not request that such be rescheduled.  See the April 2011 Brief from the Veteran's representative.  

Because neither the Veteran nor his representative have provided any reason for the failure to report, the Board finds that "good cause" sufficient to avoid a denial of the Veteran's TDIU claim under 38 C.F.R. § 3.655 cannot be established.  Moreover, with regard to the Veteran's service connection claims, when a claimant fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the Veteran's claims based on the evidence currently in the record.  In that regard, the Board notes that when a represented Veteran elects not to report for a VA examination without good cause, this is considered an informed choice on the part of the Veteran and his representative and the parties have assumed the risks of adverse consequences to the claim due to a lack of evidence.  See Turk v. Peake, 21 Vet. App. 565 (2008).  As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Veteran and his representative are expected to cooperate in the efforts to adjudicate his claims.  Here, they have not done so, and in particular they have failed to provide "good cause" for the Veteran's failure to attend the scheduled VA examinations.  Id. at 180-1.

The Board finds that in light of the Veteran's disinclination to fully cooperate with the process, remanding the matters to schedule additional VA examinations would serve no useful purpose and is not required under the law.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In light of above, all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claims and that any further attempts to assist the Veteran in developing his claim would result in needless delay, and are thus unwarranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Claims for Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service- connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

The Right Hip Claim

In this case, the Veteran claimed that he suffers arthritis in his right hip as a result of his period of active service.  Specifically, he has asserted that his right hip was injured from repetitively "jumping down" from his truck.  Additionally, the Veteran has asserted that his right hip was injured during his combat actions.  See e.g., statements from the Veteran dated in June 2006, June 2007 and July 2008.  Indeed, the Veteran is a combat Veteran who participated in numerous campaigns in Europe during WWII beginning with the Allied invasion of Normandy in 1944.  Thus, although not documented in the Veteran's available service records, the Board finds that his lay assertions regarding in-service injury to his right hip is credible, competent, and consistent with his combat military service.   

Notwithstanding, the fact that the Veteran injured his right hip during service, the competent evidence does not include a diagnosis a current right hip disability.  In this regard, the Board notes that several VA treatment records reflect the Veteran's complaints of pain in his right hip.  See e.g., a December 2006 VA outpatient treatment record as well as the Veteran's statements dated in June 2006, June 2007 and July 2008.  Concerning the Veteran's complaints of right hip pain, the Court has held that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To the extent that the Veteran's reported history a right hip injury has been recorded in several treatment records, the Board observes that history which is simply recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994).

The Board observes that while a VA clinician noted that an x-ray showed an "irregularity of the greater tronchanter.  This may be residual from previous trauma," a September 2003 x-ray report reflects no acute bony abnormality of the Veteran's right hip.  See a VA x-ray report dated in September 2003. The Board observes that the statement of the VA clinician is speculative.  While noting an irregularity, the clinician did not render a diagnosis.  Furthermore, the clinician did not attribute any current symptoms to service.  Rather, the clinician observed the possibly of prior trauma.  The Court has held that words such as "possibly," "could," and "may" are inherently speculative, and speculative or inconclusive medical evidence is of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Nonetheless, to reconcile this ambiguity in the record and provide the Veteran every opportunity to support his claim, the Veteran was scheduled for the November 2010 VA examination to clarify whether he, indeed, had a current right hip disability that was causally related to his service.  The October 2010 Board Remand instructed that the Veteran was to be scheduled for a VA examination with the intent of clarifying the Veteran's claimed right hip disability.  However, as discussed in detail above, the Veteran failed to report for this examination and later failed to provide cause for his absence.  

The Veteran has been accorded ample opportunity to present competent evidence of a current disability in support of his claim and has failed to do so.  That is, he has presented no competent evidence which indicates that he has a right hip disability.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, supra.  

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has a currently diagnosed right hip disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Review of the Veteran's VA claims file reflects that the Veteran, his son and his cousin have reported the Veteran's pain and arthritis in his right hip during his service and since his separation in January 1946.  See e.g., a statement from the Veteran dated in June 2006.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, his son and his cousin, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"); Moray v. Brown, 5 Vet. App. 211 (1993).  Here, the Veteran, his son and his cousin are capable of reporting symptoms such as right hip pain, but the they are not competent (i.e., professionally qualified) to offer an opinion as to the whether such pain has, at any time, been associated with a diagnosis of arthritis or any other right hip disability.  

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has not been met for the Veteran's right hip disability claim, and it fails on this basis alone.

In passing, the Board notes that the provisions of 38 C.F.R. §§ 3.307 and 3.309, relating to presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year, are not for application in this case because there is no evidence that the Veteran was diagnosed with arthritis of the right hip within a reasonable time of the one-year presumptive period.  See 38 C.F.R. § 3.307(c).  The Board notes the Court's holding in Buchanan; however, the Board has not determined that the Veteran's lay assertions lack credibility merely because such are unaccompanied by contemporaneous medical evidence.  On the contrary, there are VA and private treatment records which reflect that the Veteran specifically denied joint pain or tenderness, let alone a diagnosis of arthritis of the right hip.  See e.g., private treatment records from I.S.R., M.D. date in October 1984 and September 1987 as well as a March 2001 VA general examination report.  

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a current diagnosis of a right hip disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.

The Bilateral Knee Disability Claim

Concerning Hickson element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with degenerative joint disease in both knees.  See e.g., VA x-ray reports dated in September 1996 and August 2006.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, as noted above, the Veteran's service treatment records are largely unavailable for review due to the 1973 fire at the NPRC.  The Veteran's partial service treatment records which are of record fail to reflect any injury to either of the Veteran's knees.  The Veteran has asserted that his knees were injured from repetitively "jumping down" from his truck.  Additionally, the Veteran has asserted that his knees were injured during his combat actions.  Indeed, the Veteran is a combat Veteran who participated in WWII.  The Court has held that The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra.  Additionally, as noted elsewhere in this decision, the Veteran is certainly competent to report symptomatology which he has experienced.  See Layno and Rucker, both supra.  As such, Hickson element (2) has been demonstrated and the Board finds the Veteran's assertions regarding injury to his knees while jumping from his truck to credible.  

While competent to report injuring his knees in service, contrary to the Veteran's assertions, there is no competent evidence that the Veteran was diagnosed with arthritis in either knee within the initial post-service year.  While competent to report in-service injury to his knee, the Veteran is not competent to provide a medical diagnosis of arthritis of either knee.  See Espiritu, Jandreau and Moray, all supra.  The Board notes the Court's holding in Buchanan; however, the Board has not determined that the Veteran's lay assertions lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  On the contrary, there are VA and private treatment records which reflect that the Veteran specifically denied joint pain or tenderness, let alone a diagnosis of arthritis of either knee for many years following service.  See e.g. private treatment records from I.S.R., M.D. dated in October 1984 and September 1987 as well as a March 2001 VA general examination report.  As such, the aforementioned provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

With respect to crucial Hickson element (3), the only medical nexus evidence of record emanates from the Veteran, and as discussed above, he does not have the requisite medical training to opine on matters such as etiology.  See Espiritu, Jandreau and Moray, all supra.  The Board notes that the Veteran's son and cousin asserted that the Veteran told him that his bilateral knee arthritis was caused by his service.  See statements from the Veteran's son and cousin dated in July 2008.  As such, their second-hand statements concerning medical causation are no better than the Veteran's statements.  

Indeed, the Board observes that the October 2010 Board Remand specifically instructed that the Veteran was to be scheduled for a VA examination with the express intention of obtaining a medical opinion on this matter.  Unfortunately, the Veteran failed to report for this examination and has not provided good cause for his absence.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, supra.  

To the extent the Veteran argues that he has experienced symptomatology associated with bilateral knee disability continually since his discharge from service in 1946, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth v. West, 13 Vet. App. 117 (1999).  [there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking.  In this regard, careful review of the record reflects that the Veteran was first diagnosed with arthritis of the right and left knees in August 2006 and September 1996, respectively, decades following his separation from active service.  Again, the Board notes the Court's holding in Buchanan; however, the Veteran's lay assertions are found to be incredible because of contrary evidence rather than a lack of congruent evidence.  In this regard, despite current assertions of a continuity of symptomatology dating to service, the Board again observes that the Veteran specifically denied joint pain and tenderness in multiple private and VA treatment records.  See e.g., private treatment records from I.S.R., M.D. date in October 1984 and September 1987 as well as a March 2001 VA general examination report.  These postservice treatment records contradict current assertions of a continuity of symptomatology.  The Court has held that there is no chronicity where a claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced symptomatology associated with his bilateral knee disability continually are not credible in light of the competent and credible medical evidence to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Accordingly, service connection cannot be established by continuity of symptomatology as to this disability.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.

The TDIU Claim

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

"It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran"

See Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service- connected) condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  Disabilities of a common etiology or a single accident are considered as one disability.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) and 4.16(a)(2).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Essentially, in this case, the Veteran contends that he has been unable to secure employment since 1991 because of his service-connected disabilities.  In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked in 1991 as a "laborer."  Review of the Veteran's VA claims file reflects that the evidence of record is congruent with this statement.  See e.g., VA PTSD and general examination reports dated in March 2001.  

The Veteran has the following service-connected disabilities:  bilateral hearing loss, evaluated 40 percent disabling, from June 28, 2006 to March 31, 2010 and 10 percent disabling from April 1, 2010; posttraumatic stress disorder (PTSD), evaluated 30 percent disabling, effective March 31, 2000; and bilateral tinnitus, evaluated 10 percent disabling, effective January 18, 2007.  Using the combined ratings table within 38 C.F.R. § 4.25, the Veteran's combined service-connected disability rating is 30 percent prior to June 28, 2006, 60 percent from June 28, 2006 to March, 31, 2010 and 40 percent from April 1, 2010.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran fails to meet the schedular criteria of 38 C.F.R. § 4.16(a) prior to June 28, 2006 and from April 1, 2010.  However, the Veteran meets the schedular criteria for a TDIU evaluation from June 28, 2006 to March, 31, 2010 as his service-connected disabilities are evaluated 60 percent disabling for this time period and are "multiple injuries caused in action."  See 38 C.F.R. § 4.16(a)(4).  

Consequently, the Board remanded the Veteran's TDIU claim for an examination in order to obtain an opinion as to whether his service-connected disabilities, alone or in concert with each other, rendered him unable to secure or follow a substantially gainful occupation at any time during the pendency of the appeal.  The RO/AMC was to readjudicate the Veteran's TDIU claim on a schedular basis for the time period from June 28, 2006 to March, 31, 2010, and consideration whether referral for TDIU on an extraschedular basis as per 38 C.F.R. §§ 4.16(b) and 3.321 was appropriate prior to June 28, 2006 and from April 1, 2010.  

It appears that the AMC scheduled such an examination in October 2010.  However, that VA examination was cancelled by the MAS, because it was erroneously believed to be the wrong jurisdiction.  The Veteran was subsequently scheduled for another VA examination in November 2010.  The Veteran failed to report to this examination.  Although the April 2011 Appellant's Brief from the Veteran's representative notes the Veteran's failure to report to this examination, no explanation for his absence is given.  The Veteran and his representative have not alleged a deficiency in notification or requested that the examination be rescheduled.  

Notably, a TDIU claim is akin to a claim for an increased rating, as the effective date rules for increased compensation apply to a TDIU claim.  See Roberson, Dalton, Hurd and Norris, all supra; see also VAOPGCPREC 12-2001 (July 6, 2001).  VA regulation provides that when a Veteran fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase in a service-connected disability rating, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc....  Id.  

The Court has further clarified that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).

On this point, when remanding this claim in October 2010, the Board had previously determined that a medical examination and opinion were needed to fairly decide the Veteran's TDIU claim.  According to the medical evidence in the claims file, no medical professional has ever specifically addressed whether the Veteran's service-connected disabilities, in concert, render him unemployable.  So his failure to report to a VA examination is fatal to his claim because the evidence currently of record simply is not adequate to show he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, alone.  See Faust v. West, 13 Vet. App. 342 (2000).

Crucially, neither the Veteran nor his representative has provided any good cause or adequate explanation for his refusal to report for a VA compensation examination to obtain this necessary medical opinion.  While the April 2011 Appellant's Brief notes that the Veteran failed to report for the November 2010 VA examination, no reason for the Veteran's absence was asserted.  Therefore, in accordance with VA regulation, his claim for a TDIU must be summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).  


ORDER

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to TDIU is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


